Gose, J.
(concurring in part) — I concur in the view that neither Dr. Calhoun nor Andrew J. Littlejohn is liable in damages to respondent. I think the statute clothed Dr. Calhoun with discretionary powers. The appellant husband was not instrumental in getting Pence out of the hospital. He had no knowledge of his removal from the hospital until he found him in his home. I think the case stands upon a different footing as to Mrs. Littlejohn. In order to get Pence released from the hospital, she signed an agreement to *352“assume all responsibility for his actions” while in her charge, “knowing that he is not fully recovered.” She agreed “to care for him.” She knew that Pence had been adjudged insane a short time before she secured his release. She was told that he was writing letters to a young lady with such frequency as to cause her great anxiety. She was dealing with an insane man who had only partially recovered his reason. I think, upon the facts stated, it was for the jury to determine whether, in the exercise of reasonable care, she should have anticipated that Pence might become dangerous at any moment. She had voluntarily assumed a duty. Did she exercise reasonable care in performing that duty? The jury and the trial court have said no. I do not think that we should hold that the verdict is without sufficient evidentiary basis. To this extent I dissent.
Crow, C. J., and Ellis, J., concur with Gose, J.